   Case 9:19-cv-81186-RKA Document 5 Entered on FLSD Docket 08/23/2019 Page 1 of 2


AO 440(Rev.06/12)SummonsinaCivilAction

                               U NITED STATESD ISTRICT C OURT
                                                         forthe
                                               Southem DistrictofFlorida

                     John Pinson



                       Plaintf/r#
                                                                  CivilAction No. 9:19-cv-81186-R1G
             ROBINSON KEITH USTLER




                                            SUM M ONS IN A CIVIL ACTION

To:(Depndant'
            snameandaddress)                               .
                                    ROBINSON KEI  TH USTLERS Esq.
                                    MCCALLA RAYMER LEIBERT PIERCE,LLC
                                    110 SE 6thSt,,Ste.2400
                                    FtLauderdale,FL 33301-5056


        A lawsuithasbeen filed againstyou.

        Within21daysafterserviceofthissummonsonyou(notcountingthedayyoureceivedit)- or60daysifyou
arethe United StatesoraUnited Statesagency,oran officeroremployeeoftheUnlted Statesdescribed in Fed.R.Clv.
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule 12of
theFederalRulesofCivilProcedure.Theanswerormotionmustbeserved on theplaintifforplaintiff'sattorney,
whosename and addressare:
                                    John Pinson
                                    526 W estwood Road
                                    W estPalm Beach,FL 33401



        Ifyoufailtorespond,judgmentby defaultwillbeenteredagainstyouforthereliefdemandedinthecolnplaint.
You also mustfileyouranswerormotionwiththecoul-t.
                                                                                     q91'.
                                                                                         >:
                                                                                          -v1IIfI.::
                                                                                                   -.
                                                                                                    @e.#:e
                                                                                 .%%%%:5QS D/dr ''...
                                                                    Cfa        %% A           & ...
                                                                       fl?.
                                                                          ffOk
                                                                             2k
                                                                              %% ..#?'-----.*w*/ <
                                                                                                 .l
                                                                            J2 < .                       ,<o s
                                                                           a x...              ..            .o x
                                                                           2D .                              %. c .I
                                                                                                                :x1 x
Date:
    .    àtjG 2 3 2219                                                           .                  : -j!
                                                                            1 sih at        ' De%f.vaerk
                                                                            s. as.**             e.     J
                                                                             xe o x.           .. +   <<
                                                                              .#fz * z >......o
                                                                                              -k%
                                                                                                . o
                                                                               #e'Gsz Rz.sou-ï pb%%%
                                                                                  ',.*/c.
                                                                                        r   uoVà%%%%
                                                                                       ;dlI:Ill111:%t%
            Case 9:19-cv-81186-RKA Document 5 Entered on FLSD Docket 08/23/2019 Page 2 of 2


          AO440(Rev.06/12)Stl
                            mmomsinaCivilAction   ' '''   --
                                                           ' -- -- -- -- - ... .---- -.-..---.- . -.. -- -- . - ......... -- --- .-.. -- - .-...- -.- .... .    .



                                        U NITED STATESD ISTRICT C OURT
                                                                                     forthe
                                                          Southern DistrictofFlorida

                               John Pinson



                                maintl
                                     gls)
                                                                                                           CivilAction No. 9:19-cv-81186-RKA
              MCCALLA RAYMER LEIBERT PIERCE,LLC




                                                  SUM M ONS IN A CW IL ACTION

- '.. .   To:(Defendant'
                       snameandaddress)
     '                                    MCCALLA RAYMER LEIBERT PIERCE,LLC
                                          C T CORPOM TION SYSTEM (RegisteredAgent)
                                          1200 SOUTH PINE ISLAND ROAD
                                          PLANTATION,FL 33324


                  A lawsuithasbeen filed againstyou.

                  Within21daysafterserviceofthissummonsonyou(notcountingthedayyoureceivedit)- or60daysifyou
          arethe United StatesoraUnited Statesagency,oran ofticeroremployeeoftheUnited Statesdescribed in Fed.R.Clv.
          P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule12of
          theFederalRulesofCivilProcedure.Theanswerormotionmustbeservedon theplaintifforplaintiff'sattorney,
          whosename and addressare:
                                          John Pinson
                                          526 W estwood Road
                                          W estPalm Beach,FL33401



                  Ifyoufailtorespond,judgmentbydefaultwillbeenteredagainstyouforthereliefdemandedinthecomplaint.
          You also mustfileyouranswerorm otion with the coul-t.
                                                                                                                                                                          ,1,1111111,::,#
                                                                                                                                                                    NA%N%1               #:
                                                                                                                                                               xx&.q y$.
                                                                                                                                                                       -îE2E)1)lvàsy '.',.
                                                                                                                    CLS#.
                                                                                                                        fCOFCt%$%e*------...z?zcz
                                                                                                                                                j.,4l
                                                                                                                                                      2.Aw ''
                                                                                                                                                   2 NN :                      **
                                                                                                                                                                                           *w% o *o
                                                                                                                                                  e'&* #;'
                                                                                                                                                  -
                                                                                                                                                  *                       .                   .o
                                                                                                                                                                                              j Ix
                                                                                                                                                                                              1c
          oate: AIJS 2 3 2212                                                                                                                     -                   :                        I= I
                                                                                                                                                Skn
                                                                                                                                                 Ir atut.eo                            vf
                                                                                                                                                                                        y.#
                                                                                                                                                                                          elerJJ
                                                                                                                                                       .       exw                         .     œ
                                                                                                                                                      4
                                                                                                                                                        4, *'o**ww.
                                                                                                                                                         eee               ...*
                                                                                                                                                                             %+ <e
                                                                                                                                                              qp by ---.-- ke .   %
                                                                                                                                                            ez%G'zcy 8.sou'
                                                                                                                                                                          T'
                                                                                                                                                                           B p%Yx
                                                                                                                                                                           oeN %%%
                                                                                                                                                                 :/,l OF FL o:
                                                                                                                                                                          llIII,I*I.i%%%
